  Case 19-10214 Doc               201 Filed 08/02/19 Entered                08/02/19 14:19:57
              Desc               Main Document           Page               1 of 17


                           UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF VERMONT



In re:                                                 )
                                                       )
HERMITAGE INN REAL ESTATE                              )       Chapter 7
HOLDING COMPANY, LLC,                                  )       Case Nos. 19-10214 (CAB) and
                                                       )       19-10276 (CAB)
and                                                    )       Jointly Administered
                                                       )
HERMITAGE CLUB, LLC,                                   )
                                                       )
                         Debtors.                      )
                                                       )

         MOTION OF BERKSHIRE BANK FOR RELIEF FROM AUTOMATIC STAY

          Now comes Berkshire Bank (the “Bank”), by and through its undersigned counsel, and

hereby moves for the entry of an order granting the Bank relief from the automatic stay pursuant

to 11 U.S.C. §§ 362(d)(1) and (2) to permit the Bank to enforce its mortgage and security

interest in its collateral including, but not limited to the continued prosecution of the foreclosure

and replevin action against the Debtors’ properties filed in the Superior Court of Vermont,

Windham Unit.

          In support of this Motion, the Bank respectfully represents as follows:

                                    A.    Preliminary Statement

          The Bank is a secured creditor of the Debtors as a result of certain loans made by the

Bank to the Debtors and more particularly described herein. The Bank’s claims against the

Debtors are secured by liens on substantially all of the Debtors’ assets. The Bank’s interest in

the Debtors’ assets is not adequately protected due to the continuing diminution in the value of

those assets, and the Debtors are unable to provide the Bank with adequate protection.

Accordingly, cause exists to grant the Bank relief from the automatic stay under 11 U.S.C. §
    Case 19-10214 Doc                201 Filed 08/02/19 Entered                         08/02/19 14:19:57
                Desc                Main Document           Page                        2 of 17


362(d)(1). Additionally, the Debtors have no equity in the property securing the Bank’s claim

and such property is not necessary to an effective reorganization, as no such effective

reorganization is possible given the Debtors’ Chapter 11 cases were converted to cases under

Chapter 7 by Order of the Court on July 30, 2019 (Doc. # 189).

                                     B.      The Bank’s Secured Claim

              1.   Hermitage Inn Real Estate Holding Company, LLC (“HIREHC”), one of the

    Debtors in these cases, is the owner of the former Haystack Mountain ski resort and related

    properties and assets, consisting of approximately 800+ acres in the aggregate, located in the

    Towns of Dover and Wilmington, Windham County, Vermont; the lodging establishments

    known as the Hermitage Inn (Dover, VT), the Snow Goose Inn (Dover, VT), Horizon Inn

    (Wilmington, VT), the Doveberry Inn (Dover, VT) (HIREHC is the sole member of the

    limited liability company that owns the Doveberry Inn); the golf course and buildings and

    amenities associated with the operation of the golf club (Wilmington, VT); and certain vacant

    lots, infrastructure, water rights, and rights under a long term lease with the Town of

    Wilmington to lease certain lands and premises associated with the operation of the ski area

    (Wilmington and Dover, VT) (the “Property” or the “Site”). HIREHC constructed a base

    lodge on the Property (the “Base Lodge”) and other buildings and structures, and has

    development rights to construct other improvements on the Property (the “Proposed

    Improvements”). 1

              2.   The street addresses of the real property assets described in paragraph 1 hereof are

    as follows: Ski Resort and Base Lodge - 10 and 183 Gatehouse Trail, Wilmington, VT;

    Hermitage Inn - 25 Handle Road, Dover, VT; Horizon Inn – 861 Route 9 East, Molly Stark


1
 The legal description of the mortgaged property is extensive and is described in detail in the Berkshire Bank
Mortgage, which is attached to the Affidavit of Peter A. Landauer filed with this Motion.

                                                         2
58881680 v3
  Case 19-10214 Doc               201 Filed 08/02/19 Entered              08/02/19 14:19:57
              Desc               Main Document           Page             3 of 17


   Trail, Wilmington, VT; Snow Goose Inn - 259 Route 100, Dover, VT; Doveberry Inn - 284

   Route 100, Dover, VT; Golf Course - 70 Spyglass Road, Wilmington, VT.

              3.   On or about September 30, 2013, HIREHC and the Bank entered into that certain

   Construction Loan Agreement (as amended through the date hereof, the “Loan Agreement”),

   pursuant to which the Bank agreed to make certain loans to HIREHC in the aggregate amount

   of up to $20,000,000 (the “Original Loans”) to enable HIREHC to construct or complete

   construction of the Base Lodge and the Proposed Improvements. A true and accurate copy of

   the Loan Agreement is attached as Exhibit A to the Affidavit of Peter A. Landauer, First Vice

   President of the Bank, filed herewith (hereinafter, the “Landauer Affidavit”).

              4.   On or about December 3, 2014, the Bank and HIREHC amended the Loan

   Agreement, and bifurcated the Original Loans into: (i) a $15,000,000 loan to finance the Base

   Lodge (the “Base Lodge Loan”), as evidenced by a Second Amended and Restated

   Promissory Note (Base Lodge Loan) dated December 3, 2014 made by HIREHC and payable

   to the order of the Bank (the “Second Amended and Restated Base Lodge Note”); and (ii) a

   $5,000,000 revolving loan for costs incurred by HIREHC in connection with the construction

   of the Proposed Improvements (the “Revolving Loan”), as evidenced by a Second Amended

   and Restated Revolving Credit Promissory Note dated December 3, 2014 made by HIREHC

   and payable to the order of the Bank (the “Revolving Note”). A true and accurate copy of the

   Second Amended and Restated Base Lodge Note is attached to the Landauer Affidavit as

   Exhibit B.

              5.   On or about June 28, 2016, HIREHC executed and delivered to the Bank a Third

   Amended and Restated Promissory Note (Bridge Loan) in the principal amount of One

   Million Dollars ($1,000,000) (the “Bridge Loan Note”), which Bridge Loan Note amended



                                                  3
58881680 v3
  Case 19-10214 Doc                201 Filed 08/02/19 Entered                 08/02/19 14:19:57
              Desc                Main Document           Page                4 of 17


   and restated the Revolving Note in its entirety on a non-revolving basis. A true and accurate

   copy of the Bridge Loan Note is attached to the Landauer Affidavit as Exhibit C.

              6.   On or about July 18, 2017, pursuant to further borrowings and amendments to the

   Loan Agreement, HIREHC executed and delivered to the Bank an additional promissory note

   in the original principal amount of $1,100,000 (the “Second Bridge Loan Note”). A true and

   accurate copy of the Second Bridge Loan Note is attached to the Landauer Affidavit as

   Exhibit D.

              7.   The loans evidenced by the Second Amended and Restated Base Lodge Note, the

   Bridge Loan Note and the Second Bridge Loan Note are hereinafter referred to as the “Bank

   Loans,” and the three Notes are collectively referred to hereinafter as the “Notes”.

              8.   As of July 9, 2019, the unpaid balance, including accrued and unpaid interest, late

   charges and certain capitalized expenses, due to the Bank under the Bank Loans is as follows:

                                                               Balance

Second Amended and Restated Base Lodge Note:                   $18,177,054.17

Bridge Loan Note                                               $1,116,186.16

Second Bridge Loan Note:                                       $1,168,852.54

Total                                                          $20,462,092.87

(See, Landauer affidavit, Para. 11)

              9.   Interest accrues on the Notes at the rate the following per diem rates: Second

   Amended and Restated Based Lodge Note ($2,536.99), Bridge Loan Note ($232.86), and

   Second Bridge Loan Note ($223.35), which collectively translates to $84,396.00 in interest

   accrual for every thirty days. (See, Landauer Affidavit, Para. 12)




                                                    4
58881680 v3
  Case 19-10214 Doc               201 Filed 08/02/19 Entered                08/02/19 14:19:57
              Desc               Main Document           Page               5 of 17


              10. The balance due under the Second Amended and Restated Base Lodge Note

   includes $2,593,120.29 in expenses that were incurred by the Bank from January of 2018

   through September of 2018 in maintaining and preserving the Bank’s Collateral (as defined

   below). (See, Landauer Affidavit, Para. 13)

              11. The Bank has incurred $1,615,209.08 in expenses since September of 2018 to

   preserve the Bank’s Collateral (as defined below) and protects its interest under the Bank

   Loans. (See, Landauer Affidavit, Para. 14).

              12. The total amount of the Bank’s claim is no less than $22,077,000 as of July 9,

   2019. (See, Landauer Affidavit, Para. 17)

              13. To secure all of the indebtedness and obligations due to the Bank under the Loan

   Agreement (collectively, the “Obligations”), HIREHC executed in favor of the Bank that

   certain Construction Mortgage and Security Agreement dated as of September 30, 2013, as

   amended by (i) that certain Amendment of Mortgage between HIREHC and the Bank dated as

   of April 30, 2014, (ii) that certain Second Amendment of Mortgage between HIREHC and the

   Bank dated as of November 12, 2014, (iii) that certain Third Amendment of Mortgage

   between HIREHC and the Bank dated as of December 3, 2014, (iv) that certain Fourth

   Amendment of Mortgage between HIREHC and the Bank dated December 4, 2015, (v) that

   certain Fifth Amendment of Mortgage between HIREHC and the Bank dated June 28, 2016,

   (vi) that certain Sixth Amendment of Mortgage between HIREHC and the Bank dated

   February 1, 2017, (vii) that certain Seventh Amendment of Mortgage between HIREHC and

   the Bank dated February 10, 2017, and (viii) that certain Eight Amendment of Mortgage

   between HIREHC and the Bank dated Jul 18, 2017, with respect to the Property (said

   Construction Mortgage and Security Agreement, as so amended through the date hereof,



                                                   5
58881680 v3
  Case 19-10214 Doc               201 Filed 08/02/19 Entered               08/02/19 14:19:57
              Desc               Main Document           Page              6 of 17


   being hereinafter referred to as the “Mortgage”). The Mortgage and all amendments thereto

   have been properly recorded with the Dover (Vermont) Land Records and the Wilmington

   (Vermont) Land Records, thereby properly perfecting the Bank’s rights under the Mortgage.

   Copies of the Mortgage and all amendments are attached as Exhibit F to the Landauer

   Affidavit.

              14. The Mortgage covers all of the real estate owned by HIREHC and located at the

   Resort, with the exception of minor parcels of undeveloped land adjacent at the Resort and the

   Nordic Hills Lodge (the “Real Property Collateral”). Pursuant to the Mortgage, the Bank also

   has a lien on substantially all of the personal property owned by HIREHC (the “Personal

   Property Collateral”).

              15. In connection with the Original Loans, on September 30, 2013, James Barnes, the

   principal of the Debtors (the “Guarantor”), executed a Guaranty in favor of the Bank, under

   which the Guarantor guaranteed the Obligations of HIREHC to the Bank under the Loan

   Agreement (the “Guaranty”), which Guaranty has been amended and restated through the date

   hereof, and continues in full force and effect with respect to the Bank Loans.

              16. Also in connection with the Original Loans, on September 30, 2013, the Club

   executed a Security Agreement in favor of the Bank, under which the Club granted to the

   Bank a security interest and lien on all assets owned by the Club (the “HC Security

   Agreement,” and the “HC Collateral”), which HC Security Agreement continues in full force

   and effect. The HC Collateral, the Real Property Collateral and the Personal Property

   Collateral are collectively referred to herein as the “Bank’s Collateral.” A true and accurate

   copy of the HC Security Agreement is attached to the Landauer Affidavit as Exhibit G.




                                                  6
58881680 v3
     Case 19-10214 Doc                  201 Filed 08/02/19 Entered            08/02/19 14:19:57
                 Desc                  Main Document           Page           7 of 17


               17. The Bank perfected its interest under the HC Security Agreement by filing UCC-1

      Financing Statements with the Connecticut Secretary of State. The Bank perfected is security

      interest in the HIREHC personal property by filing UCC-1 Financing Statements with the

      Connecticut Secretary of State. True and accurate copies of such UCC-1 Financing

      Statements are attached to the Landauer Affidavit as Exhibit H.

               18. The Debtors defaulted in the Obligations in September of 2016 and the Bank, the

      Debtors and the Guarantor entered into a series of forbearance agreements, with the last dated

      November 30, 2017. The Debtors ultimately failed to comply with the terms of these

      forbearance agreements and on February 23, 2018, the Bank commenced an action to

      foreclose its Mortgage in the Vermont Superior Court, Windham Division (the “State Court

      Foreclosure Action”).

               19. On June 6, 2018, on request of the Bank, the State Court appointed Alan Tantleff

      of FTI Consulting Inc. as the Receiver for the Bank’s collateral (the “Receiver”). 2

               20. The Bank prosecuted the State Court Foreclosure Action until the involuntary

      petition was filed against HIREHC on May 22, 2019 (the “Involuntary Petition”).

               21. Upon the filing of the Involuntary Petition, the Bank moved for an order retaining

      the Receiver in place to maintain the status quo and to continue to protect and preserve the

      Debtors assets, which motion was allowed by this Court at the hearing on the motion on May

      30, 2019.

               22. The Receiver has remained in place thus far in these cases.

               23. The Debtors Chapter 11 cases were converted to cases under Chapter 7 by order

      of the Court on July 30, 2019 (Doc. # 189).

                 A.      The Bank Should be Granted Relief From The Automatic Stay
2
    The Bank’s collateral represents substantially all of Debtor’s assets.

                                                              7
58881680 v3
  Case 19-10214 Doc             201 Filed 08/02/19 Entered                  08/02/19 14:19:57
              Desc             Main Document           Page                 8 of 17



        Section 362(d) of the Bankruptcy Code provides as follows:
                (d) On request of a party in interest and after notice and a hearing, the
        court shall grant relief from the stay provided under subsection (a) of this section,
        such as by terminating, annulling, modifying, or conditioning such stay –

               (1) for cause, including lack of adequate protection of an interest in
                   property of such party in interest;
               (2) with respect to a stay of an act against property under subsection (a) of
                   this section, if –
                   (A) the debtor does not have any equity in such property; and
                   (B) such property is not necessary to an effective reorganization;

11 U.S.C. §§ 362(d)(1) and (2).

                          1.    Grounds for Relief Under Section 362(d)(1)

        While “cause” is not defined in Section 362(d)(1), or anywhere else in the Bankruptcy

Code, the term does specifically include lack of adequate protection as constituting cause under

362(d)(1). Similarly, “adequate protection” is not defined in the Bankruptcy Code, but examples

of adequate protection are provided in Section 361 of the Bankruptcy Code, which provides that

adequate protection may be provided by cash payments, or granting of replacement liens, to

protect the interest holder from a decrease in the value of such entities’ interest in such property.

11 U.S.C. §361. (Emphasis supplied). In other words, adequate protection in any form is meant

to protect a secured creditor, like the Bank, from a decrease in the value of the Bank’s interest in

the Debtors’ property; to wit, the Bank’s Collateral.

        The Bank’s interest in the Debtors’ property is the lien that the Bank has on the Bank’s

Collateral securing the Bank’s claim. If the Bank’s Collateral is decreasing in value as a result of

the automatic stay provisions of Section 361 of the Bankruptcy Code, then the Bank is entitled to

adequate protection, and if the Debtors cannot provide the Bank with adequate protection, then

cause exists to grant the Bank relief from the automatic stay under Section 362(d)(1) of the



                                                  8
58881680 v3
  Case 19-10214 Doc             201 Filed 08/02/19 Entered                   08/02/19 14:19:57
              Desc             Main Document           Page                  9 of 17


Bankruptcy Code. The Debtors do not have any unencumbered assets, nor any income or cash

with which they could provide adequate protection to the Bank.

        As set forth in the Landauer Affidavit, the Bank, not the Debtors, have been paying the

basic expenses necessary to preserve and protect the Bank’s Collateral since April of 2018, and

continuing during the pendency of these cases, including payment of real estate taxes, water and

sewer charges, insurance, utilities and lease payments. The Debtors had and have no funds or

operations to generate revenue to pay these most basic expenses. Absent payment of these most

basic expenses, the value of the Bank’s Collateral would be subject to immediate and rapid

deterioration in value. If the Bank did not pay the real estate taxes or water and sewer charges,

those unpaid charges would be secured by priming liens negatively impacting the Bank’s interest

in the Debtors’ property. Absent payment of insurance and basic maintenance expenses, those

assets would be subject to possible loss, deterioration and waste. As such, the only adequate

protection being provided to the Bank at this time is being provided by the Bank itself. The

Bank submits that the Debtors’ inability to maintain and preserve their assets, forcing the Bank

to do so at its own expense, constitutes cause for granting the Bank relief from the automatic stay

under Section 362(d)(1) of the Bankruptcy Code.

                          2.   Grounds for Relief Under Section 362(d)(2)


        The Bank submits that it is entitled to relief from stay under Section 362(d)(2) as well

because the Debtors do not have any equity in the Bank’s Collateral, and the Bank’s Collateral is

not necessary to an effective reorganization. These cases are Chapter 7 cases and no

reorganization of the Debtors’ or the estates is possible or contemplated.

        The Bank commissioned Colliers International (“Colliers”) to appraise the Bank’s

Collateral and Colliers has prepared an appraisal report dated July 11, 2019 (the “Bank’s


                                                 9
58881680 v3
    Case 19-10214 Doc              201 Filed 08/02/19 Entered                         08/02/19 14:19:57
                Desc              Main Document          Page                         10 of 17


Appraisal”). 3 The Bank’s Appraisal values the Bank’s collateral at $23,650,000. Colliers had

prepared a prior appraisal report, dated September of 2018, that ascribed a greater value to the

Bank’s Collateral. There was a significant reduction in value in the Bank’s Appraisal from 2018

to 2019, because none of the Debtors’ assets are operating or currently in use, and they have not

been for almost 16 months. A fundamental assumption in the Bank’s Appraisal in 2018 was that

the resort would be open, operating and providing services to its members and receiving

membership fees and dues in exchange. The same is true for the inns owned by the Debtors -

they have a much greater value when up and operating rather than in a mothballed state. It is not

surprising that the inns and ski resort owned by the Debtors will have significantly more value as

operating assets rather than mothballed assets. However, the current state of those assets (which

has been true now for almost 16 months) is mothballed and idle rather than up and operating.

        Based upon the Bank’s Appraisal, there is little or no equity over and above the Bank’s

secured claim of $22,077,000. In addition to the secured debt owed to the Bank, there are

$17,230,051.96 in additional secured claims asserted against the Debtors’ real property assets.

Attached hereto as Exhibit A are two spreadsheets showing the names and purported interests of

parties known, or discovered after reasonable investigation, who may claim to have an interest in

the Real Property Collateral as recorded with the Town of Wilmington Land Records and the

Town of Dover Land Records. These liens (the Bank’s secured claim and the other recorded lien

claims) total $39,307,052. Accordingly, the Bank submits that there is no equity in the Debtors’

assets. Attached hereto as Exhibit B is a chart showing the names and purported interests of




3
 The Bank’s Appraisal was submitted to the Court as Bank’s Exhibit No. 3 at the evidentiary hearing held on July
26, 2019, on the Debtors’ Motion for Final Order (I) Authorizing the Debtors to Obtain Post-Petition Financing
Pursuant to 11 U.S.C. §§ 105(a), 362 and 364(c) and (d), (II) Granting Liens and Superpriority Claims to the DIP
Lender Pursuant to 11 U.S.C. § 364(c), and (III) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001.
Copies of the Bank’s Appraisal will be made available to parties in interest upon request to counsel to the Bank.

                                                        10
58881680 v3
  Case 19-10214 Doc            201 Filed 08/02/19 Entered                  08/02/19 14:19:57
              Desc            Main Document          Page                  11 of 17


parties known, or discovered after reasonable investigation, who may claim to have an interest in

the Personal Property Collateral and HC Collateral.

        As there is no equity in the Bank’s Collateral, and the Bank’s Collateral is not necessary

to an effective reorganization, the Bank is entitled to relief from the automatic stay under

Bankruptcy Code Section 362(d)(2).

        In accordance with Vt. LBR 9013-1(b), counsel for Bank hereby certifies that she has

contacted opposing counsel and made a good faith attempt to obtain a settlement, a stipulation to

the relief sought, or some other resolution prior to filing of this motion but was unable to reach

an amicable resolution.

        The Bank hereby waives the thirty (30) day provision of 11 U.S.C. §362(e).

        WHEREFORE, Berkshire Bank respectfully requests that the Court enter an Order: (a)

Granting the Bank Relief from the Automatic Stay under 11 U.S.C. §§ 362(d)(1) and (2) to

pursue its rights to obtain and liquidate the Bank’s collateral under applicable non-bankruptcy

law; and (b) providing such other relief as is just and reasonable.


Dated this 2nd day of August, 2019.

                                              BERKSHIRE BANK

                                              By its attorney’s


                                              By: /s/ Elizabeth A. Glynn
                                              Elizabeth A. Glynn, Esq.
                                              Ryan, Smith & Carbine, Ltd.
                                              PO Box 310
                                              Rutland, Vermont 05702-0310
                                              (802) 786-1065
                                              eag@rsclaw.com

                                              and



                                                 11
58881680 v3
  Case 19-10214 Doc    201 Filed 08/02/19 Entered          08/02/19 14:19:57
              Desc    Main Document          Page          12 of 17


                                 By: /s/ Paul F. O’Donnell, III
                                 Paul F. O’Donnell, III
                                 Hinckley, Allen & Snyder LLP
                                 28 State Street
                                 Boston, Massachusetts 02109
                                 (617) 378-4182
                                 podonnell@hinckleyallen.com




                                   12
58881680 v3
  Case 19-10214 Doc             201 Filed 08/02/19 Entered                  08/02/19 14:19:57
              Desc             Main Document          Page                  13 of 17


                                 CERTIFICATE OF SERVICE

        I, Paul F. O’Donnell, III, hereby certify that on this 2nd day of August, 2019, I caused to
be served a copy of the Motion of Berkshire Bank For Relief from the Automatic Stay filed
herewith to be served by this Court’s CM/ECF System, and on the following parties, which are
the parties claiming an interest in the real or personal property subject to the Motion, by first
class mail, postage prepaid.


                                                       /s/ Paul F. O’Donnell, III
                                                       Paul F. O’Donnell, III


Elliot Cooperstone                Bobbi Resek                        Western Equipment Finance, Inc.
50 Egypt Close                    73 North St.                       P.O. Box 640
East Hampton, NY 11937            PO Box 74                          Devils Lake, ND 58301
                                  East Dover, VT 05341

Erin Kennedy, Esq.                Dan Solaz                          Terex Financial Services, Inc.
Forman Holt                       25 Saw Mill Village Way            200 Nyala Farm Road
365 West Passaic Street           PO Box 986                         Westport, CT 06880
Suite 400                         West Dover, VT 05356
Rochelle Park, NJ 07662

Rob Krzanowski                    Gary M. Weiner                     TCF Equipment Finance, Inc.
3 Lakeshore Drive                 P.O. Box 2439                      1111 W. San Marnan Drive,
Mount Arlington, NJ 07856         Springfield, MA 01101-2439         Suite A2
                                                                     Waterloo, IA 50701-8926

Kevin J. McEleney                 Joseph Willen                      Dell Financial Services L.L.C.
Updike Kelly & Spellacy PC        c/o Moritt Hock & Hamroff LLP      Mail Stop-PS2DF-23
100 Pearl Street                  Moritt Hock & Hamroff              One Dell Way
PO Box 231277                     400 Garden City Plaza              Round Rock, TX 78682
Hartford, CT 06103                Garden City, NY 11530

Charles I. Miller                 International Financial Services   Corporate Service Company, As
The Law Office of Charles I.      Corporation                        Representative
Miller                            1113 S. Milwaukee Avenue,          UCCSPREP@cscinfo.com
PMB 108                           Suite 301                          Springfield, IL 62708
1245 Farmington Avenue            Libertyville, IL 60048
West Hartford, CT 06107

C. Donald Neville                 Fifth Third Bank                   WEBBANK
Kroll, McNamara, Evans &          222 South Riverside Plaza          6440 S. Wasatch Boulevard,
Delehanty, LLP                    1MOBB1                             Suite 300
65 Memorial Road                  Chicago, IL 60606                  Salt Lake City, UT 84121
Suite 300
West Hartford, CT 06107


                                                 13
58881680 v3
  Case 19-10214 Doc            201 Filed 08/02/19 Entered               08/02/19 14:19:57
              Desc            Main Document          Page               14 of 17



Plimpton Excavating LLC          Macrolease Corporation           Sysco Albany, LLC
PO Box 65                        185 Express Street, Suite 100    One Liebich Lane
Wardsboro, VT 05355              Plainview, NY 11803              Clifton Park, NY 12065

David M. Pocius                  RCN Capital, LLC Atima
Paul Frank & Collins P.C.        75 Gerber Road
One Church Street                East West Windsor, CT 06074
Burlington, VT 05402


BSA Architects d/b/a Bull        Greenfield Glass Co.             Ann Coleman
Stockwell Allen                  52 River Street                  437 Maple Drive
John Ashworth, Registered        Greenfield, MA 01301             Whitingham, VT 05361
Agent                 300
Montgomery Street, #1135
San Francisco, CA 94104
MR Steel Acquisition Corp.       Austin Design Inc.               North Building Supplies, Inc.
d/b/a Ameri-Fab                  Jessica Bruno, Reg. Ag           d/b/a WW Building Supply
4100 West Glenrosa               745 Aldrich Road                 7 Loop Road
Phoenix, AZ 85019                Halifax, VT 05358                Newfane, VT 05345

Thomas Whit Armstrong, Jr. and   Mortgagee: Fisher & Fisher Law   Triple T Trucking
Elizabeth Armstrong              Offices, PC                      437 Vernon Road
Robert F. O'Neill, Esq.          PO Box 621                       Brattleboro, VT 05301
Gravel & Shea PC                 Brattleboro, VT 05302-0621
PO Box 369
Burlington, VT 05402-0369

Donald Jabro and Savanna Jabro   Iron Horse Roofing Co.           Charles T. Collins and Ana
27 Brimmer Street                1350 Route 11                    Cladera
Boston, MA 02108                 Londonderry, VT 05148            c/o David M. Pocius, Esq.
                                                                  Paul Frank + Collins P.C.
                                                                  PO Box 1307
                                                                  Burlington, VT 05402-1307

PJB Home Center, Inc. d/b/a      Reinhart FoodService, LLC        Waite Environmental
Perkins Home Center              CT Corporation System, Reg.      Management dba Waite-Heindel
99A Route 9,                     Ag.                              Environmental Management
PO Box 430                       17 G W Tatro Dr.                 308 Pine St.
West Chesterfield, NH 03466      Jeffersonville, VT 05464         Burlington, VT 05401




                                                14
58881680 v3
  Case 19-10214 Doc              201 Filed 08/02/19 Entered                  08/02/19 14:19:57
              Desc              Main Document          Page                  15 of 17


Green Mountain Power Corp.          Gordon Bristol d/b/a Gordon        David Manning, Inc.
Charlotte B. Ancel, Reg. Ag         Bristol Consulting                 965 Western Avenue
163 Acorn Lane                      279 Sunset Lake Road               Brattleboro, VT 05303
Colchester, VT 05446                Williamsville, VT 05362

Michael Fayette d/b/a               RTM Capital Partners, Inc.         TFT Holdings, LLC
Mfayettecarpentryllc                Rosario Ruffino, Reg. Ag           8 Upland Lane
145 Pine Haven Shores Road          Four Trailside Place               Armonk, NY 10504
#1000A                              Saddle River, NJ 07458
Shelburne, VT 05482

Michael Fayette                     Pioneer Timber Frames, LLC         Atomic Professional Audio, Inc.
Stephen Kunkle d/b/a                Corporation Service Co., Reg. Ag   364A Innovation Drive
StephenKunkleCarpentry              100 North Main Street, St. 2       N. Clarendon, VT 05759
98 Forrett Drive                    Barre, VT
Vernon, VT 05354
Dan and John Lane d/b/a Lane        Trinity Engineering & Technical    True World Foods Boston, LLC
Plumbing & Heating, LLC             Services, LLC                      22 Food Mart Road
10 Adams Drive                      751 Main Road                      Boston, MA 02118
Wilmington, VT 05363                Stamford, VT 05352




Southworth Electrical, Inc.         Metropolitan Golf Association      LH VT House, LLC and Lorista
Phillips, Dunn, Shriver & Caroll,   c/o Ilerdon S. Mayer, Esq.         Holdings, LLC
PC, Reg Ag.                         Mayer & Mayer                      c/o Christoper S. Dugan, Esq.
147 Western Avenue                  PO Box 59                          Cady & Dugan, P.C.
Brattleboro, VT 05301               S. Royalton, VT 05068-0059         PO Box 2341
                                                                       Brattleboro, VT 05303-2341

Swan Electric, Inc.                 Pamela Keefe, Trustee of the       Green Mountain Concert
Robert M. Fisher, Esq., Reg. Ag     Carol Butler Trust                 Services, Inc.
111 Main Street                     c/o David M. Pocius, Esq.          c/o Timothy J. Wells, Esq.
Brattleboro, VT 05301               Paul Frank + Collins P.C.          Wells Law Office
                                    PO Box 1307                        PO Box 250
                                    Burlington, VT 05402-1307          Westminster, VT 05158



SVT Masonry, Inc.                   Joyce Land Surveying Corp.         Nanteeka Gloves, Inc.
Clifford Harrington, Reg. Ag        Sieglinde Joyce, Reg. Ag.          c/o Timothy J. Wells, Esq.
Glastonbury Road                    37 Atherton Road                   Wells Law Office
Bennington, VT 05201                Wilmington, VT 05363               PO Box 250
                                                                       Westminster, VT 05158




                                                   15
58881680 v3
  Case 19-10214 Doc              201 Filed 08/02/19 Entered                08/02/19 14:19:57
              Desc              Main Document          Page                16 of 17


Seth Goodman and Jennifer         Tyler Dickson and Rose Stewart     Cold Brook Fire District No. 1
Goodman                           Dickson                            18 Coldbrook Road Unit One
c/o David M. Pocius, Esq.         c/o David M. Pocius, Esq.          Wilmington, VT 05353-9624
Paul Frank + Collins P.C.         Paul Frank + Collins P.C.
PO Box 1037                       PO Box 1307
Burlington, VT 05402-1307         Burlington, VT 05402

Craig Doersch Painting LLC        Browns’s Country Services, LLC     Opcoamericas, LLC d/b/a Aethos
9 King Philips Trail              d/b/a Dover Property Services      Consulting Group
Sandy Hook, CT 06482              Jeffrey C. Brown                   c/o George Anthes
                                  797 VT Route 100                   Costello, Valente & Gentry
                                  Wilmington, VT 05363               Brattleboro, VT 05301



Mountain Glass and Lock Corp.     Dan Solaz c/o John G. Pritchard,   Horizon’s Engineering, Inc.
57 Jackson Avenue                 Esq.                               34 School Street
Rutland, VT 05701                 Fitts, Olson & Giddings, PLC       Littleton, NH 03561
                                  16 High Street
                                  Bratatleboro, VT 05301-3001



Vareschi Plumbing and Heating     Plimpton Excavating, LLC           Dell Financial Services, LLC c/o
1151 Massachusetts Avenue         496 East Hill Road                 Shapiro Dorry Masterson, LLC
North Adams, MA 01247             Wardsboro, VT 05355                145 Waterman Street
                                                                     Providence, RI 02906

Vermont Dept. of Taxes            Key Drilling and Blasting          Gear For Sports, Inc.
Vermont Attorney General          Services, Inc.                     c/o Timothy J. Wells, Esq.
PO Box 429                        14 Trowbridge Road                 Wells Law Office
Montpelier, VT 05601-0429         Keene, NH 03431                    PO Box 250
                                                                     Westminster, VT 05158



Manchester Carpet Care, Inc.      Harrington Engineering, Inc.       Southern Vermont Sprinkler
Cosmo D. Penge, Reg. Ag           7868 Pomfret Road                  Services, Inc.
Route 7A                          North Pomfret, VT 05053            28 Williams Street
Manchester Ctr., VT 05255                                            Brattleboro, VT 05301

Windham Architectural Metals      Curtis Matthews c/o Erin Heins,    Cold Brook Fire District No. 1
Gordon Moore, Reg. Ag             Esq.                               18 Coldbrook Road Unit One
86 Brook Street                   Langrock Sperry & Wool, LLP        Wilmington, VT 05363-9624
Whitingham, VT 05361              PO Box 721
                                  Burlington, VT 05402-0721




                                                 16
58881680 v3
  Case 19-10214 Doc           201 Filed 08/02/19 Entered     08/02/19 14:19:57
              Desc           Main Document          Page     17 of 17


Sysco Albany, LLC              Bobbi Resek             LPV, 15-Hermitage, LLC
Corporate Service Company      PO Box 74               Corporation Service Company,
Reg. Ag.                       East Dover, VT 05341    Reg. Ag
100 N. Main Street, Ste. 2                             251 Little Falls Drive
Barre, VT 05641                                        Wilmington, DE 19808

Builder Services, Inc.
CT Corporation System
Registered Agent
17 G W Tatro Drive
Jeffersonville, VT 05464




                                            17
58881680 v3
